.
i
I<

‘

a

 

.

Case 1:19-cv-03347-RBJ-SKC Document17 Filed 07/08/20 USDC Colorado Page 1 of 2

be,

7 § .
ot . ae
U.S. Department of Justice , FILED
United States Marshals Service U.S. DIST RICT.C

. DISTRICT OF COL

a ¥ , ~ . =

PROCESS RECEIPT AND RETURN

OURT Instructions for Service of Process by US. Marshal
OR ABC

“

 

 

 

 

 

 

PLAINTIFE 2020 JUL - -8 PH 3: 39 COURT CASE NUMBER
WYATT T. HANDY, JR, per ieee sf PAL WIEL 19-cv-03347-RBJ-SKC
DEFENDANT SEIT ROA i" A xe CHOCE TYPE OF PROCESS
CITY OF AURORA, et al S/C
BY DEP. CLK
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE § OFFICER JOSIAH COE,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

15001 East Alameda Parkway, Aurora, CO 80012

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 4

 

Wyatt T. Handy, Jr.
PO Box 221531
Denver, CO 80222

served with this Form 285

 

Number of parties to be 6
served in this case

 

Check for service
onUSA

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

PERSONAL SERVICE
Signature of Attorney other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
s/C. Madrid [ DEFENDANT 303-844-3433 19 Feb 2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total: | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Ongin Serve
(Sign only for USM 285 f more
than one USM 285 ts submitted) © f 3 No Bi3& 3 it / 2d

 

 

 

 

 

 

I hereby certify and return that WT have personally served have legal evidence of service,

have executed as shown in "Remarks", the process described on the

individual, company, corporation, etc., at the address shown above on the on the individual. company, corporation, etc shown at the address inserted below.

 

[-] I hereby certify and return that I am unable to locate the individual, company, corporation, etc_named above (See remarks below)

 

Name and title of individual served (if'not shown above)

Date Time

6-10-20 L550 am

 

 

Mines Lileclgeh: g
Address (completé only different thd shown above)

Llepiky lity LOY MMCY
77 7

Signature of US Marshal or Deputy

O fib CGE

 

 

Service Fee Total Mileage Charges Advance

(including endeavors)

Forwarding Fee Total Charges

Amount owed to U.S. Marshal* or
(Amount of Refund*)

Deposits

 

 

 

 

 

 

 

REMARKS

~e
ah

id

“tt 2d bi di

ee

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev -11/18
 

“

Case 1:19-cv-03347-RBJ-SKC’ Document 17 Filed 07/08/20 USDC Colorado Page 2 of 2
| =

ow
+ AO 440 (Rev 06/12) Summons in'a Crvil Action (Page 2)

Civil Action No. 19-cv-03347-RBJ-SKC

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

—_— °
This summons for (name of individual and title, fany)  , LAG it A, /, 0 C .
vv wv ee

was received by me on (date) . - Hl) ~ RO) . .

“J I personally served the summons on the individual at (place)

 

on (date) lor

 

7} T left the summons at the individual's residence or usual place of abode with (namé)

. a person of suitable age and discretion who resides there.

 

on (date; . , and mailed a copy to the individual’s last knowh address; or -

4 served the summons on (name of individual) . , J ; oy S . who is

designated by law to accept service of process on behalf of (name 6f orgamzano
pec _

on (date) 67 10-20 ‘or

“J J returned the summons unexecuted because . ; or

 

 

A Other (specifiy.

My fees are $ . for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this inforniation is true.

Date: - is 2 ’ _ LS

Server's signature

Zval Otte F2UM

Printed name and title

 

901 L424 GY. Dewa lo FO294

Server's address

e

Additional information regarding attempted service, etc: -
